      Case 18-29896       Doc 15     Filed 04/18/19 Entered 04/18/19 15:44:12              Desc Main
                                       Document     Page 1 of 5


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

IN RE:                                                )       Chapter 13
                                                      )
Roosevelt Morgan,                                     )       No. 18-29896
                                                      )
                                                      )
                                                      )
                               Debtor.                )       Judge Timothy A Barnes

                                         NOTICE OF MOTION

         TO: SEE ATTACHED SERVICE LIST

You are hereby notified that on May 2, 2019, at 9:30 a.m., or as soon after as I may be heard, I will
appear before the Honorable Timothy A. Barnes or any other Judge who may be presiding in her place
and stead at the Dirksen Federal Building, 219 S. Dearborn, Room 744, Chicago, Illinois and I will then
and there present the attached: ICIB INVESTMENTS INC’S MOTION TO MODIFY THE
AUTOMATIC STAY AS TO 6349 S. DREXEL AVENUE, CHICAGO, ILLINOIS 60637
REGARDING PIN 20-23-104-012-0000


                                              BY:/s/Paul M. Bach
                                              Paul M. Bach
                                              BACH LAW OFFICES
                                              P.O. Box 1285
                                              Northbrook, Illinois 60062
                                              847 564 0808


                                         PROOF OF SERVICE

         I, PAUL M. BACH certify that I served this notice and attached motion upon all parties named
in this notice as stated on the attached service list by the method stated and if by first class US Mail with
proper postage prepaid, in Northbrook, IL 60062 all on April 18, 2019.

                                              /s/Paul M. Bach
     Case 18-29896       Doc 15    Filed 04/18/19 Entered 04/18/19 15:44:12   Desc Main
                                     Document     Page 2 of 5




                                         SERVICE LIST

Roosevelt Morgan                                BY FIRST CLASS US MAIL
6349 S. Drexel Avenue, 1st Floor
Cicero, IL 60637

Michael Oreluk                                  BY ECF ELECTRONIC DELIVERY
4043 N. Ravenswood Avenue
Suite 208
Chicago, Illinois 60613

Marilyn O. Marshall                             BY ECF ELECTRONIC DELIVERY
224 South Michigan Suite 800
Chicago, IL 60604

Patrick S Layng                                 BY ECF ELECTRONIC DELIVERY
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604
     Case 18-29896          Doc 15     Filed 04/18/19 Entered 04/18/19 15:44:12             Desc Main
                                         Document     Page 3 of 5


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

IN RE:                                                  )      Chapter 13
                                                        )
Roosevelt Morgan,                                       )      No. 18-29896
                                                        )
                                                        )
                                                        )
                                Debtor.                 )      Judge Timothy A. Barnes

ICIB INVESTMENTS INC’S MOTION TO MODIFY THE AUTOMATIC STAY AS TO 6349 S.
   DREXEL AVENUE, CHICAGO, ILLINOIS 60637 REGARDING PIN 20-23-104-012-0000

         NOW COMES, ICIB Investments, Inc., by its attorney, Paul M. Bach of Bach Law Offices and

pursuant to 11 USC 362(d) and in support of its Motion to Modify the Automatic Stay as to 6349 S.

Drexel Avenue, Chicago, Illinois 60637 regarding PIN 20-23-104-012-0000 states as follows:

         1. This case is currently pending before this court as a result of a voluntary petition for relief

            filed by the Debtor under Chapter 13 of the United States Bankruptcy Code on October 24,

            2018.

         2. The Debtor listed on Schedule A of his Bankruptcy Schedules an ownership interest in the

            real estate commonly known as 6349 S. Drexel Avenue, Chicago, Illinois 60637 regarding

            PIN 20-23-104-012-0000 ("the real estate").

         3. On June 6, 2016, ICIB Investments, Inc. purchased the 2014 General Real Estate Taxes for

            PIN 20-23-104-012-0000 and paid a total of $515.27. See Certificate of Purchase attached

            to Petition for Tax Deed as an Exhibit to this Motion.

         4. Since the purchase of the 2014 General Real Estate Taxes, ICIB Investments, Inc. or its

            predecessors in interest has paid the subsequent General Real Estate Taxes and incurred costs

            totaling $15,512.60.
Case 18-29896      Doc 15     Filed 04/18/19 Entered 04/18/19 15:44:12              Desc Main
                                Document     Page 4 of 5


 5. ICIB Investments, Inc. has previously filed a Petition for Tax Deed in the Circuit Court of

    Cook County, County Division which was given case number 2018 COTD 03682.

 6. The statutory right of redemption in this case expired on December 12, 2018.

 7. The first installment of 2018 real estate taxes due on March 1, 2019 in the amount of

    $1,748.97 has not been paid.

 8. Another installment of real estate taxes (Second Installment of 2018) comes due on July 1,

    2019 of at least $1,338.35. This amount could be larger based on a variety of factors.

 9. ICIB Investments, Inc. or its predecessors in interest does not have proof that the real

    property is insured.

 10. Pursuant to 11 U.S.C. Section 362 …

    (d) On request of a party in interest and after notice and hearing, the court shall grant relief

    from the stay provided under subsection (a) of this section, such as by terminating, annulling,

    modifying, or conditioning such stay—

    (1) For cause, including the lack of adequate protection of an interest in property of such

    party in interest; or

    (2) With respect to a stay, of an act against property under subsection (a) of this section, if—

        (A) the Debtor does not have an equity in such property; and

        (B) such property is not necessary to an effective reorganization.

 11. That the creditor requests and the Court should order that the fourteen day stay provided for

    by Bankruptcy Rule 4001(a)(3) should not apply as to Creditor.

        WHEREFORE, ICIB Investments, Inc., asks this Honorable Court to enter an order

    modifying the automatic stay as to permit, ICIB Investments, Inc. and/or its successors in

    interest to proceed pursuant to non-bankruptcy law as to regarding regarding PIN 20-23-104-
     Case 18-29896       Doc 15    Filed 04/18/19 Entered 04/18/19 15:44:12           Desc Main
                                     Document     Page 5 of 5


          012-0000 and find that Bankruptcy Rule 4001(a)(3) is not applicable and further relief as is

          just and equitable.

                                            Respectfully Submitted,

                                            ICIB Investments, Inc.
                                            BY:/s/Paul M. Bach
Paul M. Bach
P.O. Box 1285
Northbrook, Illinois 60062
847 564 0808
